          Case 3:19-cr-03390-W Document 48 Filed 10/27/20 PageID.265 Page 1 of 2



 1
 2
 3
 4
 5
 6

 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                       Case No.: 19-cr-3390 W
14                                      Plaintiff,
                                                     ORDER GRANTING DEFENDANT'S
15   v.                                              MOTION FOR COMPASSIONATE
                                                     RELEASE UNDER 18 U.S.C. §
16   AILEEN LIZAMA,
                                                     3582(c)(l)(A)(i) [DOC. 43]
17                                    Defendant.
18
19          On March 17, 2020, this Court sentenced Defendant Aileen Lizama to 15 months
20   imprisonment for Importation ofMethamphetamine in violation of21 U.S.C. §§ 952 and
21   960. Defendant now moves for a reduction in sentence under 18 U.S.C. §
22   3582(c)(1 )(A)(i), arguing that her health issues and the recent outbreak of coronavirsu at
23   San Luis Detention Center, where she is housed, make her particularly vulnerable to
24   becoming seriously ill from the coronavirus.
25          18 U.S.C. § 3582(c) provides that a defendant may bring a motion only after she
26   has "fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons"
27   to bring a motion on her behalf. Defendant has satisfied the exhaustion requirement and
28   the Court has jurisdiction and for the reasons below will grant Defendant's motion.
                                                                                   18-cv-2867-W
                                                                                   08-cr-850-W
        Case 3:19-cr-03390-W Document 48 Filed 10/27/20 PageID.266 Page 2 of 2



 1         Under 18 U.S.C. § 3582(c)(l)(A)(i), a court may reduce a defendant's term of
 2   imprisonment "after considering the factors set forth in [18 U.S.C. § 3553(a)]" if the
 3   court finds that "extraordinary and compelling reasons warrant such a reduction" and
 4   "such reduction is consistent with applicable policy statements issued by the Sentencing
 5   Commission."
 6         The United States agrees that the Defendant's health issues and body mass index
 7   over 30, which the CDC identifies as one with an increased risk of serious illness from
 8   Covid-19, constitute "extraordinary and compelling" reasons to reduce Defendant's
 9   sentence.
10         Based on the foregoing, the Court GRANTS the motion [Doc. 43] and ORDERS:
11         ( 1)   Defendant is resentenced to a custodial sentence of time served effective
12                upon her obtaining a medical clearance from San Luis Detention Center that
13                she is not infected with Covid-19.
14         (2)    Defendant is to contact the U.S. Probation Office within 72 hours of her
15                release from custody to arrange for the unserved portion of her original
16                custodial sentence to be served by home confinement as a condition of her 3-
17                year term of supervised release.
18         IT IS SO ORDERED.
19   Dated: October 27, 2020
                                                                 "
20
21
22
                                                   Hon. Thom~f£i~
                                                   United States District Judge

23
24
25
26
27
28
                                               2                                  18-cv-2867-W
                                                                                  08-cr-850-W
